Order entered November 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01313-CV

                       STEPHEN L. GOODMAN, ET AL., Appellants

                                                   V.

                             S. LEWIS HILL, ET AL., Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-05102-2010

                                           ORDER
       Before the Court is appellees’ November 6, 2013 motion for an extension of time to file a

brief. Appellees state that their brief is due on December 2, 2013. Because this is an accelerated

appeal, appellees’ brief is currently due on November 20, 2013. See TEX. R. APP. P. 38.6(b).

       Appellees state that the case is scheduled for trial on December 9, 2013 and that the issue

in this appeal will be moot following the trial. Accordingly, we GRANT appellees’ motion TO

THE EXTENT that appellees shall file, ON OR BEFORE DECEMBER 10, 2013, either their

brief or a motion to dismiss the appeal as moot.

                                                        /s/   DAVID LEWIS
                                                              JUSTICE